Exhibit 10.9




QEP RESOURCES, INC.

2010 LONG-TERM STOCK INCENTIVE PLAN




TIME-BASED RESTRICTED STOCK UNITS AGREEMENT




THIS TIME-BASED RESTRICTED STOCK UNITS AGREEMENT (this “Agreement”) is made
effective as of July 1, 2010 (the “Grant Date”), between QEP Resources, Inc., a
Delaware corporation (the “Company”), and Keith O. Rattie (the “Grantee”).

WHEREAS, the Grantee currently serves as a non-employee director (a “Director”)
on the Board of Directors of the Company (the “Board”);

WHEREAS, the Company has established the QEP Resources, Inc., 2010 Long-Term
Stock Incentive Plan (the “Plan”);

WHEREAS, Section 10 of the Plan provides for the issuance of shares of the
Company’s common stock, par value $.01 per share (the “Common Stock”), pursuant
to awards of restricted stock units (“Restricted Stock Units”);

WHEREAS, Section 11(c) of the Plan provides for the issuance of dividend
equivalents (payable on a current or deferred basis) in the discretion of the
Compensation Committee of the Board (the “Committee”);

WHEREAS, the Committee has determined that it would be to the advantage and in
the best interest of the Company and its stockholders to grant to the Grantee
the Restricted Stock Units and dividend equivalents awards for ordinary
quarterly cash dividends as provided for herein as an inducement to the Grantee
to remain in the service of the Company as a Director, and has advised the
Company thereof and instructed the undersigned officer to issue said Restricted
Stock Units and dividend equivalents awards;

WHEREAS, all capitalized terms used herein without definition shall have the
meanings ascribed to such terms in this Agreement, or, if not defined herein, in
the Plan; and

NOW, THEREFORE, in consideration of the mutual covenants herein contained and
for other good and valuable consideration, receipt of which is hereby
acknowledged, the parties hereto do hereby agree as follows:

ARTICLE I.
AWARDS OF RESTRICTED STOCK UNITS AND DIVIDEND EQUIVALENTS

Section 1.1

Awards of Restricted Stock Units and Dividend Equivalents

(a)

For good and valuable consideration, on the Grant Date the Company hereby grants
to the Grantee Restricted Stock Units for [1,000,000 divided by the fair market
value of QEP stock on the Grant Date] shares of Common Stock upon the terms and
conditions





set forth in this Agreement.  Each Restricted Stock Unit represents the right to
receive one share of Common Stock at the times and subject to the conditions set
forth herein.

(b)

Pursuant to Section 5(d) of the Plan, the Company agrees to make proportionate
adjustments to the number of outstanding Restricted Stock Units (including,
without limitation, Restricted Stock Units issued in connection with the deemed
reinvestment of dividend equivalents) as provided in Section 5(d) of the Plan,
it being understood that any such adjustment to the number of outstanding
Restricted Stock Units shall be made with respect to any particular outstanding
Restricted Stock Unit until such time as such Restricted Stock Unit expires, is
forfeited or is actually distributed in shares of Common Stock hereunder.

(c)

Pursuant to Section 11(c) of the Plan, the Company hereby grants to the Grantee
a dividend equivalent award with respect to each Restricted Stock Unit granted
pursuant to this Agreement for all ordinary quarterly cash dividends which are
paid to all or substantially all holders of the outstanding shares of Common
Stock between the Grant Date and the date when the Restricted Stock Unit is
distributed or paid to the Grantee or forfeited or expires (“Dividend
Equivalents”).  The Dividend Equivalents award for each Restricted Stock Unit
shall be equal to the amount of cash which is paid as a dividend on one share of
Common Stock.  All such Dividend Equivalents shall be credited to the Grantee
and be deemed to be reinvested in additional Restricted Stock Units as of the
date of payment of any such dividend based on the Fair Market Value of a share
of Common Stock on such date.  Each additional Restricted Stock Unit which
results from such deemed reinvestment of Dividend Equivalents granted hereunder
shall be subject to the same vesting, distribution or payment, adjustment and
other provisions which apply to the underlying Restricted Stock Unit to which
such additional Restricted Stock Unit relates.

Notwithstanding anything to the contrary anywhere else in this Agreement, the
Restricted Stock Units and Dividend Equivalents awards granted under this
Agreement are subject to the terms, definitions and provisions of this Agreement
and the Plan, which is incorporated herein by reference; provided, however, that
in the event of any conflict between the provisions of this Agreement and those
of the Plan, the provisions of this Agreement shall control.

Section 1.2

Consideration to Company

In consideration for the grant of Restricted Stock Units and Dividend
Equivalents awards provided for in this Agreement, the Grantee agrees to
continue to render services to the Company as a Director.  Nothing in this
Agreement or in the Plan shall confer upon the Grantee any right to continue in
the service of the Company as a Director or shall interfere with or restrict in
any way the rights of the Company, which are hereby expressly reserved, to
discharge the Grantee at any time for any reason whatsoever, with or without
cause, it being understood that the foregoing shall not be deemed to reduce or
otherwise adversely affect the intended benefits conferred upon the Grantee by
this Agreement.

ARTICLE II.
VESTING AND PAYMENT

Section 2.1

Vesting of Restricted Stock Units and Dividend Equivalents





2




(a)

Subject to paragraphs (b), (c) and (d) below and to Section 2.2 hereof, the
Restricted Stock Units shall vest in cumulative installments as follows:

(i)

One-third of the Restricted Stock Units shall vest on the first anniversary of
the Grant Date;

(ii)

One-third of the Restricted Stock Units shall vest on the second anniversary of
the Grant Date;

(iii)

One-third of the Restricted Stock Units shall vest on the third anniversary of
the Grant Date;

(b)

All Restricted Stock Units and Dividend Equivalents awards granted under this
Agreement shall vest in the event of:

(i)

The occurrence of a Change in Control (as defined in the Plan);

(ii)

The Grantee’s Separation from Service due to the Grantee’s death or total and
permanent disability;

(iii)

The Grantee’s Separation from Service which occurs as a result of the Grantee
ceasing to serve as a Director due to a conflict of interest between the Company
and Questar Corporation, as determined by the Board in its sole discretion;

(iv)

The Grantee’s Separation from Service as a result of the Grantee ceasing to
serve as a Director as a result of a mutual agreement between the Grantee and
the Company; or

(v)

The Grantee’s Separation from Service due to the Company’s failure to
re-nominate the Grantee as a Director.

(c)

Each additional Restricted Stock Unit which results from adjustments made
pursuant to Section 1.1(b) hereof shall vest whenever the underlying Restricted
Stock Unit to which such additional Restricted Stock Unit relates vests.

(d)

Each additional Restricted Stock Unit which results from deemed reinvestments of
Dividend Equivalents pursuant to Section 1.1(c) hereof shall vest whenever the
underlying Restricted Stock Unit to which such additional Restricted Stock Unit
relates vests.

Section 2.2

Forfeiture of Unvested Restricted Stock Units and Dividend Equivalents

(i)

Immediately upon the Grantee’s “separation from service” from the Company
(within the meaning of Section 409A(a)(2)(A)(i) of the Internal Revenue Code of
1986, as amended (the “Code”), and Treasury Regulation Section 1.409A-1(h)) (a
“Separation from Service”), the Grantee shall forfeit any and all Restricted
Stock Units and Dividend Equivalents awards granted under this Agreement which
have not vested or do not vest on or prior to the date on which the Grantee’s
Separation from Service occurs pursuant to Section 2.1,





3




hereof and the Grantee’s rights in any such Restricted Stock Units and Dividend
Equivalents awards which are not so vested shall lapse and expire.

Section 2.3

Distribution or Payment of Restricted Stock Units

(a)

All of the Grantee’s Restricted Stock Units which are then vested under Section
2.1 hereof shall be distributed in shares of Common Stock on the date of the
Grantee’s Separation from Service for any reason.

(b)

All distributions shall be made by the Company in the form of whole shares of
Common Stock, and any fractional share shall be distributed in cash in an amount
equal to the value of such fractional share determined based on the Fair Market
Value as of the date immediately prior to such distribution.

(c)

The time of distribution of the Restricted Stock Units under this Agreement may
not be changed except as may be permitted by the Committee in accordance with
Section 409A of the Code and the applicable Treasury Regulations promulgated
thereunder.

Section 2.4

Restricted Stock Units Not Transferable

Neither the Restricted Stock Units or Dividend Equivalents nor any interest or
right therein or part thereof shall be liable for the debts, contracts, or
engagements of the Grantee or his successors in interest or shall be subject to
disposition by transfer, alienation, anticipation, pledge, encumbrance,
assignment or any other means whether such disposition be voluntary or
involuntary or by operation of law or by judgment, levy, attachment, garnishment
or any other legal or equitable proceedings (including bankruptcy) and any
attempted disposition thereof shall be null and void and of no effect; provided,
however, that this Section 2.4 shall not prevent transfers by will or by the
applicable laws of descent and distribution or pursuant to a domestic relations
order as defined by the Code or Title I of the Employee Retirement Income
Security Act of 1974, as amended, or the rules thereunder.

Section 2.5

Restricted Stock Units on New Shares

In the event that the outstanding shares of Common Stock are changed into or
exchanged for a different number or kind of capital stock or other securities of
the Company or of another corporation or other entity by reason of merger,
consolidation, combination, recapitalization, reclassification, reorganization,
stock split, stock dividend or combination of shares, or otherwise, such new or
additional or different shares or securities which are issued upon conversion of
or in exchange or substitution for one share of Common Stock shall be
substituted as the property which the Grantee will be entitled to receive in
distribution or payment for each Restricted Stock Unit pursuant to Section 2.3
hereof, unless the Committee with the Grantee’s consent provides for the
substitution of new or additional or different shares or securities.

Section 2.6

Competition

(a)

Having received the Restricted Stock Units in connection with the transaction
contemplated by the Separation and Distribution Agreement, by and between
Questar





4




Corporation and the Company, dated as of June 14, 2010, the Grantee recognizes
and agrees that in order to adequately protect the Company’s investment in its
proprietary information and trade secrets and to protect such information and
secrets and all other confidential information from disclosures to competitors
and to protect the Company from unfair competition, separate covenants not to
compete, not to solicit, and not to recruit the Company’s employees for the
duration and scope set forth below, are necessary and desirable.  The Grantee
understands and agrees that the restrictions imposed in these covenants
represent a fair balance of the Company’s rights to protect its business and the
Grantee’s right to pursue employment.

(b)

The Grantee shall not, during the period beginning on the Grant Date and ending
on the date three (3) years following the Grant Date (the “Non-Compete Period”),
directly or indirectly engage in, have any equity interest in, or manage or
operate any person, firm, corporation, partnership or business (whether as a
director, officer, employee, agent, representative, partner, security holder,
consultant or otherwise) that engages in any business which competes with any
Business (as defined below) of the Company or any of its affiliates anywhere in
the world where the Company conducts Business during the Non-Compete Period;
provided, however, that the Grantee shall be permitted to acquire a passive debt
or equity interest in such a business provided such business has a class of
publicly-traded securities and the securities directly or indirectly
beneficially owned by the Grantee do not represent more than three percent (3%)
of the outstanding interest in such business; provided, further, that the
Grantee shall be permitted to serve as a director on the Board of Directors of
Questar Corporation.

(c)

During the Non-Compete Period, the Grantee shall not, directly or indirectly,
recruit or otherwise solicit or induce any employee, customer or supplier of the
Company (i) to terminate his, her or its employment or other arrangement with
the Company, (ii) to otherwise change his, her or its relationship with the
Company, or (iii) to establish any relationship with the Grantee or any of his
or her affiliates for any business purpose competitive with the Business of the
Company.

(d)

In the event any term of this Section 2.6 shall be determined by any court of
competent jurisdiction to be unenforceable by reason of its extending for too
great a period of time or over too great a geographical area or by reason of its
being too extensive in any other respect, it will be interpreted to extend only
over the maximum period of time for which it may be enforceable, over the
maximum geographical area as to which it may be enforceable, or to the maximum
extent in all other respects as to which it may be enforceable, all as
determined by such court in such action.

(e)

As used in this Section 2.6, (i) the term “Company” shall include QEP Resources,
Inc. and its Affiliates (as that term is defined in the Plan), and (ii) the term
“Business” shall mean the business of natural gas and oil exploration, natural
gas and oil development and production, midstream natural gas gathering and
processing, and energy marketing, as such business may be expanded or altered
into reasonably related business activities by the Company during the period of
Grantee’s service with the Company.





5







ARTICLE III.
MISCELLANEOUS

Section 3.1

Holding Period and Additional Restrictions as to Ownership and Transfer

Notwithstanding any provision of this Agreement to the contrary, in the event
that the grant of the Restricted Stock Units is not exempt under Section 16 of
the Exchange Act on the Grant Date, the Company will make any distribution or
payment for a Restricted Stock Unit in cash to the extent that such payment or
distribution is required to be made on or prior to the six month anniversary of
the Grant Date.

Section 3.2

Conditions to Issuance of Stock Certificates

Shares of Common Stock which are distributed in settlement of Restricted Stock
Units may be either previously authorized but unissued shares or issued shares
which have then been reacquired by the Company.  Such shares of Common Stock
shall be fully paid and nonassessable.  The shares of Common Stock issued
pursuant to this Agreement shall be held in book entry form and no certificates
shall be issued therefor; provided, however, that certificates may be issued for
shares of Common Stock issued pursuant to this Agreement at the request of the
holder and in accordance with the charter and bylaws of the Company, as amended
or supplemented from time to time.  The Company shall not be required to issue
such shares in book entry or certificated form prior to fulfillment of all of
the following conditions:

(a)

The admission of such shares to listing on all stock exchanges on which such
class of stock is then listed;

(b)

The completion of any registration or other qualification of such shares under
any state or federal law or under rulings or regulations of the Securities and
Exchange Commission or of any other governmental regulatory body, which the
Committee shall, in its absolute discretion, deem necessary or advisable;

(c)

The obtaining of any approval or other clearance from any state or federal
governmental agency which the Committee shall, in its absolute discretion,
determine to be necessary or advisable; and

(d)

To the extent that the Grantee has elected to pay any withholding taxes in cash
pursuant to Section 3.7 hereof, the receipt by the Company of full payment of
any applicable withholding tax.

The Company will use commercially reasonable efforts to satisfy all of the
foregoing conditions on or prior to the date when any distribution or payment of
the Restricted Stock Units is to be made to the Grantee pursuant to Section
2.3(a) hereof (and, if any of the foregoing conditions remain unsatisfied as of
such date, the Company will use commercially reasonable efforts to satisfy such
conditions as promptly as reasonably practicable).





6




In the event that the Company delays a distribution or payment in settlement of
Restricted Stock Units because it reasonably determines that the issuance of
shares of Common Stock in settlement of Restricted Stock Units will violate
Federal securities laws or other applicable law, such distribution or payment
shall be made at the earliest date at which the Company reasonably determines
that the making of such distribution or payment will not cause such violation,
as required by Treasury Regulation Section 1.409A-2(b)(7)(ii).  The Company
shall not delay any payment if such delay will result in a violation of Section
409A of the Code.

Section 3.3

Notices

Any notice to be given by the Grantee under the terms of this Agreement shall be
addressed to the Secretary of the Company (or, in the event that the Grantee is
the Secretary of the Company, then to the Company’s Chairman of the Board).  Any
notice to be given to the Grantee shall be addressed to him at his home address
on record with the Company.  By a notice given pursuant to this Section 3.3,
either party may hereafter designate a different address for notices to be given
to him.  Any notice which is required to be given to the Grantee shall, if
Grantee is then deceased, be given to the Grantee’s personal representative if
such representative has previously informed the Company of his or her status and
address by written notice under this Section 3.3.  Any notice required or
permitted hereunder shall be given in writing and shall be deemed effectively
given upon personal delivery or upon deposit in the United States mail by
certified mail, with postage and fees prepaid, addressed as set forth above or
upon confirmation of delivery by a nationally recognized overnight delivery
service.

Section 3.4

Rights as Stockholder

Except as otherwise provided herein, the holder of the Restricted Stock Units
shall not have any of the rights of a stockholder with respect to the Restricted
Stock Units or Dividend Equivalents until shares of Common Stock are distributed
to him in settlement of such Restricted Stock Units.

Section 3.5

Conformity to Securities Laws

The Grantee acknowledges that the Plan and this Agreement are intended to
conform to the extent necessary with all provisions of all applicable federal
and state laws, rules and regulations (including, but not limited to the
Securities Act and the Exchange Act and any and all regulations and rules
promulgated by the Securities and Exchange Commission thereunder, including
without limitation the applicable exemptive conditions of Rule 16b-3) and to
such approvals by any listing, regulatory or other governmental authority as
may, in the opinion of counsel for the Company, be necessary or advisable in
connection therewith.  To the extent permitted by applicable law, the Plan, this
Agreement and the Restricted Stock Units shall be deemed amended to the extent
necessary to conform to such laws, rules and regulations, provided, however,
that no such amendment shall, without the written consent of the Grantee, impair
any rights or benefits of the Grantee under this Agreement.

Section 3.6

Amendments

This Agreement may only be amended in writing signed by a duly authorized
officer of the Company and the Grantee.





7




Section 3.7

Tax Withholding

The Company shall be entitled to withhold in cash or deduction from other
compensation payable to the Grantee any sums required by federal, state or local
tax law to be withheld with respect to the vesting, distribution or payment of
the Restricted Stock Units.  In satisfaction of the foregoing requirement upon
distribution or payment of the Restricted Stock Units, whenever the Company
makes distributions of Restricted Stock Units in shares of Common Stock, the
Company shall withhold shares of Common Stock otherwise issuable in such
distributions having a Fair Market Value equal to the sums required to be
withheld, unless the Grantee elects to make a cash payment to the Company for
such withholding taxes by providing written notice to the Company of such
election no less than 15 days prior to the date of which such shares are to be
issued.  Notwithstanding any other provision of the Plan or this Agreement, the
number of shares of Common Stock which may be withheld with respect to the
distribution or payment of the Restricted Stock Units in order to satisfy the
Grantee’s federal and state income and payroll tax liabilities with respect to
the issuance of shares of Common Stock in payment of the Restricted Stock Units
shall be limited to the number of shares which have a Fair Market Value on the
date of withholding equal to the aggregate amount of such liabilities based on
the minimum statutory withholding rates for federal and state income tax and
payroll tax purposes that are applicable to such supplemental taxable income.

Section 3.8

Governing Law

This Agreement shall be administered, interpreted and enforced under the
internal laws of the State of Delaware without regard to conflicts of laws
thereof.

Section 3.9

Unfunded, Unsecured Obligations

The obligations of the Company under the Plan and this Agreement shall be
unfunded and unsecured, and nothing contained herein shall be construed as
providing for assets to be held in trust or escrow or any other form of
segregation of the assets of the Company for the benefit of the Grantee or any
other person or persons to whom benefits are to be paid pursuant to the terms of
the Plan or this Agreement.  The interest of the Grantee or any other person
hereunder shall be limited to the right to receive the benefits as set forth
herein.  To the extent that the Grantee or any other person acquires a right to
receive benefits under the Plan or this Agreement, such rights shall be no
greater than the right of an unsecured general creditor of the Company.

[SIGNATURE PAGE FOLLOWS]






8










IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.







GRANTEE

QEP RESOURCES, INC.







by

Keith O. Rattie

Richard Doleshek

Executive Vice President,

Chief Financial Officer and Treasurer





9





